Exhibit 10.27

EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 28, 2008 (the
“Effective Date”), is made by and between Biomet, Inc., an Indiana corporation
(the “Company”), and Glen A. Kashuba (the “Executive”).

WHEREAS, the Company desires to engage the Executive, and the Executive desires
to be engaged by the Company, as Senior Vice President, Biomet, Inc. and
President, Biomet Trauma and Biomet Spine; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the employment relationship of the
Executive with the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive agrees
to be employed by the Company for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3. Terms used
herein with initial capitalization not otherwise defined are defined in
Section 23.

2. Term. The initial term of employment under this Agreement shall be for a
three-year period commencing on the Effective Date (the “Initial Term”). The
term of employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on the first anniversary of the Effective
Date and each subsequent anniversary of the Effective Date, unless and until the
Company or Executive provides written notice to the other party in accordance
with Section 11 hereof not less than 90 days before such anniversary date that
such party is electing not to extend the term of employment under this Agreement
(“Non-Renewal”), in which case the term of this Agreement shall end as of the
end of such Initial Term or Extended Term, as the case may be, unless sooner
terminated as hereinafter set forth. Such Initial Term and all such Extended
Terms are collectively referred to herein as the “Employment Period.”

3. Position and Duties. During the Employment Period, the Executive shall serve
as Senior Vice President, Biomet, Inc. and President, Biomet Trauma and Biomet
Spine. In such capacities, the Executive shall report to the Company’s Chief
Executive Officer. During the Employment Period, the Executive shall have the
powers and authority customarily exercised by individuals serving as Senior Vice
President of a company of the size and nature of the Company and President of a
major business unit thereof of the size and nature of Biomet Trauma and Biomet
Spine. The Executive shall devote the Executive’s reasonable best efforts and
full business time to the performance of the Executive’s duties hereunder and
the advancement of the business and affairs of the Company; provided that the
Executive shall be entitled to serve as a member of the board of directors of
another company approved by the Board, to serve on civic,



--------------------------------------------------------------------------------

charitable, educational, religious, public interest or public service boards
approved by the Board, and to manage the Executive’s personal and family
investments, in each case, to the extent such activities do not, individually or
in the aggregate, materially interfere with the performance of the Executive’s
duties and responsibilities hereunder.

4. Place of Performance. During the Employment Period, the Executive shall be
based primarily at the principal executive offices of the Company in Parsippany,
NJ except for reasonable travel on the Company’s business consistent with the
Executive’s position.

5. Compensation and Benefits

(a) Base Compensation. During the Employment Period, the Company shall pay to
the Executive a base salary (the “Base Salary”) at the rate of no less than
$397,722 per year. The Base Salary shall be reviewed for increase by the Company
no less frequently than annually and shall be increased in the discretion of the
Company and any such adjusted Base Salary shall constitute “Base Salary” for
purposes of this Agreement. The Base Salary shall be paid in substantially equal
installments in accordance with the Company’s regular payroll procedures.

(b) Annual Bonus. The Executive shall be given the opportunity to earn an annual
incentive bonus for each fiscal year that ends during the Employment Period in
accordance with the annual bonus plan generally applicable to the Company’s
executive officers, as the same may be in effect from time to time (the “Annual
Plan”). The Executive’s target annual incentive bonus opportunity under the
Annual Plan shall be no less than 80% of the Executive’s Base Salary for
on-target performance with the possibility of exceeding 80% for high
achievement. The actual amount payable to the Executive as an annual bonus under
the Annual Plan shall be dependent upon the achievement of performance
objectives established in accordance with the Annual Plan by the Board or the
compensation committee of the Board (or its successor committee) (the
“Compensation Committee”). Any bonus payable pursuant to this Section 5(b) shall
be paid at the same time annual bonuses are payable to other officers of the
Company in accordance with the terms of the Annual Plan.

(c) Vacation; Benefits. During the Employment Period, the Company shall provide
to the Executive employee benefits and perquisites on a basis that is no less
favorable than that provided to other senior officers of the Company, including
participation in the Company’s deferred compensation plan (if any), as in effect
from time to time. Subject to the terms of this Agreement, all benefits are
provided at the Company’s sole discretion. Subject to the terms of this
Agreement, the Company shall have the right to change insurance carriers and to
adopt, amend, terminate or modify employee benefit plans and arrangements at any
time and without the consent of the Executive.

6. Expenses. The Executive is expected and is authorized to incur reasonable
expenses in the performance of his duties hereunder. The Company shall reimburse
the Executive for all such expenses reasonably and actually incurred in
accordance with policies which may be adopted from time to time by the Company
promptly upon periodic presentation by the Executive of an itemized account,
including reasonable substantiation, of such expenses.

 

2



--------------------------------------------------------------------------------

7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The Company
and the Executive acknowledge and agree that during the Executive’s employment
with the Company, the Executive will have access to and may assist in developing
Company Confidential Information and will occupy a position of trust and
confidence with respect to the Company’s affairs and business and the affairs
and business of the Company’s Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Company and its
Affiliates against harmful solicitation of employees and customers, harmful
competition and other actions by the Executive that would result in serious
adverse consequences for the Company and its Affiliates:

(a) Non-Disclosure. During the Executive’s employment with the Company and
thereafter, the Executive will not knowingly use, disclose or transfer any
Company Confidential Information other than as authorized in writing by the
Company or within Executive’s good faith interpretation of the scope of the
Executive’s duties. Anything herein to the contrary notwithstanding, the
provisions of this Section 7(a) shall not apply (i) when disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with actual or apparent jurisdiction to
order the Executive to disclose or make accessible any information; or (ii) to
information that becomes generally known to the public or within the relevant
trade or industry other than due to the Executive’s violation of this
Section 7(a).

(b) Materials. The Executive will not remove any Company Confidential
Information or any other property of the Company or any of its Affiliates from
the Company’s premises or make copies of such materials except for normal and
customary use in the Company’s business. The Company acknowledges that the
Executive, in the ordinary course of his duties, routinely uses and stores
Company Confidential Information at home and other locations. The Executive will
return to the Company all Company Confidential Information and copies thereof
and all other property of the Company or any of its Affiliates at any time upon
the request of the Company and in any event promptly after termination of
Executive’s employment. The Executive agrees to attempt in good faith to
identify and return to the Company any copies of any Company Confidential
Information after the Executive ceases to be employed by the Company. Anything
to the contrary notwithstanding, nothing in this Section 7 shall prevent the
Executive from retaining a home computer, papers and other materials of a
personal nature (including diaries and calendars), information relating to his
compensation or relating to reimbursement of expenses, information that he
reasonably believes may be needed for tax purposes, and copies of plans,
programs and agreements relating to his employment.

(c) No Solicitation or Hiring of Employees. During the Non-Compete Period, the
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Company or any of its Affiliates (or who was so employed within
180 days prior to the Executive’s action) to terminate or refrain from
continuing such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or any of
its Affiliates, and the Executive shall not, directly or indirectly, hire, or
participate in the hiring, as an employee, consultant or otherwise, any such
Person.

 

3



--------------------------------------------------------------------------------

(d) Non-Competition.

(i) During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit or encourage any client or customer of the Company or
any of its Affiliates, or any Person who was a client or customer within 180
days prior to Executive’s action to terminate, reduce or alter in a manner
adverse to the Company, any existing business arrangements with the Company or
any of its Affiliates or to transfer existing business from the Company or any
of its Affiliates to any other Person, (B) provide services to any entity that
competes with the Company or its Affiliate in the United States or any other
jurisdiction in which the Executive has any responsibility during his employment
hereunder or that provides a product or service competitive with any product or
service provided by the Company or its Affiliate or (C) own an interest in any
entity described in subsection (B) immediately above; provided, however, that
Executive may own, as a passive investor, securities of any such entity that has
outstanding publicly traded securities so long as his direct holdings in any
such entity shall not in the aggregate constitute more than 2% of the voting
power of such entity. The Executive agrees that, before providing services,
whether as an employee or consultant, to any entity during the Non Compete
Period, he will provide a copy of this Agreement to such entity and acknowledge,
to the Company in writing, that he has done so. Notwithstanding the foregoing,
nothing in this Section 7 shall prevent the Executive from providing services to
a division or a subsidiary of an entity that does not compete with the Company
or any of its Affiliates and that does not provide products or services
competitive with products or services provided by the Company or any of its
Affiliates even if other divisions or subsidiaries of that entity compete with
the Company so long as the Executive does not have any managerial or supervisory
authority with respect to such competitive division or subsidiary. The Executive
acknowledges that this covenant has a unique, very substantial and immeasurable
value to the Company, that the Executive has sufficient assets and skills to
provide a livelihood for the Executive while such covenant remains in force and
that, as a result of the foregoing, in the event that the Executive breaches
such covenant, monetary damages would be an insufficient remedy for the Company
and equitable enforcement of the covenant would be proper. The Executive further
covenants that he shall not challenge the reasonableness of any of the covenants
set forth in this Section 7, but reserves the right to challenge the Company’s
interpretation of such covenants.

(ii) If the restrictions contained in Section 7(d)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 7(d)(i) shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

(e) Publicity. During the Employment Period, the Executive hereby grants to the
Company the right to use, in a reasonable and appropriate manner, the
Executive’s name and likeness, without additional consideration, on, in and in
connection with technical, marketing or disclosure materials, or any combination
thereof, published by or for the Company or any of its Affiliates.

 

4



--------------------------------------------------------------------------------

(f) Conflicting Obligations and Rights. The Executive represents and warrants
that he is not subject to agreement or contractual commitment that prevents or
in any way limits his ability to fully discharge his duties and responsibilities
hereunder and that he is not in possession of any confidential or proprietary
information of another Person that will be used in connection with the discharge
of his duties hereunder. The Executive acknowledges and agrees that the accuracy
of the foregoing representation and warranty is a condition precedent to the
enforceability of the Company’s obligations hereunder.

(g) Enforcement. The Executive acknowledges that in the event of any breach of
this Section 7, the business interests of the Company and its Affiliates will be
irreparably injured, the full extent of the damages to the Company and its
Affiliates will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Company and its Affiliates, and the Company will be
entitled to enforce this Agreement by a temporary, preliminary and/or permanent
injunction or other equitable relief, without the necessity of posting bond or
security, which the Executive expressly waives. The Executive understands that
the Company may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Company’s right to enforce any other requirements
or provisions of this Agreement. The Executive agrees that each of the
Executive’s obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement.

8. Termination of Employment. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;

(b) By the Company. The Company may terminate the Executive’s employment for:

(i) Disability. If the Executive shall have been substantially unable to perform
the Executive’s material duties hereunder by reason of illness, physical or
mental disability or other similar incapacity, which inability shall continue
for 90 consecutive days or 180 non-consecutive days in any 24-month period and
which qualified Executive for long term disability coverage under applicable
Company disability plans (a “Disability”);

(ii) Cause. The Company may terminate the Executive’s employment for Cause as
defined herein; or

(iii) Without Cause. The Company may terminate the Executive’s employment
without Cause at any time upon not less than 90 days notice to the Executive.
The Company’s Non-Renewal of the Initial Term or the Extended Term shall
constitute a termination of the Executive’s employment by the Company without
Cause, and the Company’s notice of Non-Renewal pursuant to Section 2 hereof
shall constitute notice of termination without Cause for purposes of this
Section 8(b)(iii). Notwithstanding the foregoing, the Company’s Non-Renewal of
the Initial Term or the Extended Term shall constitute a termination of the
Executive’s employment by the Company without Cause only if the Company
determines that a “separation from service” within the meaning of Treasury
Regulation 1.409A-l(h) has occurred.

 

5



--------------------------------------------------------------------------------

(c) By the Executive. The Executive may terminate his employment with or without
Good Reason upon not less than 90 days notice to the Company. The Executive’s
Non-Renewal of the Initial Term or the Extended Term shall constitute a
termination of employment by the Executive without Good Reason, and the
Executive’s notice of Non-Renewal pursuant to Section 2 hereof shall constitute
notice of the Executive’s termination of his employment for purposes of this
Section 8(c). During this 90-day notice period, the Company may, without
breaching this Agreement or constituting Good Reason or a Termination without
Cause, relieve the Executive of his positions, titles, duties and
responsibilities and direct the Executive to cease appearing on Company
property. Notwithstanding the foregoing, the Executive’s Non-Renewal of the
Initial Term or the Extended Term shall constitute a termination of employment
by the Executive without Good Reason only if the Company determines that a
“separation from service” within the meaning of Treasury Regulation 1.409A-l(h)
has occurred.

(d) Notice of Termination. Any termination of the Employment Period, other than
pursuant to the Executive’s death, shall be effected by delivery to the other
party of a notice of termination (a “Notice of Termination”) from the party
terminating the Employment Period.

(e) Other Resignations. Upon any termination of the Executive’s employment, he
shall automatically resign, and shall automatically be deemed to have resigned,
from all positions with the Company and its Affiliates.

9. Compensation Upon Termination.

(a) Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death, this Agreement and the Employment
Period shall terminate without further notice or any action required by the
Company or the Executive’s legal representatives. Upon the Executive’s death,
the Company shall pay or provide the following: (i) the Company shall pay to the
Executive’s legal representative or estate, as applicable, the Executive’s Base
Salary due through the Executive’s Date of Termination; (ii) the Company shall
pay to the Executive’s legal representative or estate, as applicable, a pro
rated portion (based on the percentage of the Company’s fiscal year preceding
the Executive’s Date of Termination) of the amount equal to the average of
(x) the annual incentive bonus earned by the Executive for the fiscal year
immediately preceding the fiscal year that contains the Date of Termination and
(y) the annual incentive bonus the Executive would have received for the fiscal
year that contains the Date of Termination if his employment had not been
terminated, as determined by the Board based on the Company’s performance to the
Date of Termination extrapolated through the end of such fiscal year; and
(iii) the Company shall pay, at the time when such payments are due, to the
Executive’s legal representative or estate, as applicable, the Accrued Benefits
and the rights of the Executive’s legal representative or estate with respect to
any equity or equity-related awards shall be governed by the applicable terms of
the related plan or award agreement. The total amount of the pro rated bonus
described in clause (ii) of the preceding sentence will be paid in a lump sum at
the time the Company pays annual incentive bonuses under the Annual Plan to its
similarly situated active employees for the fiscal year that contains the Date
of Termination. Except as set forth herein, the Company shall have no further
obligation to the Executive under this Agreement.

 

6



--------------------------------------------------------------------------------

(b) Disability. If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s Disability pursuant to
Section 8(b)(i), (i) the Company shall pay to the Executive or the Executive’s
legal representative, as applicable, the Executive’s Base Salary due through the
Executive’s Date of Termination, (ii) the Company shall pay to the Executive or
the Executive’s legal representative, as applicable, a pro rated portion (based
on the percentage of the Company’s fiscal year preceding the Executive’s Date of
Termination) of the amount equal to the average of (x) the annual incentive
bonus earned by the Executive for the fiscal year immediately preceding the
fiscal year that contains the Date of Termination and (y) the annual incentive
bonus the Executive would have received for the fiscal year that contains the
Date of Termination if his employment had not been terminated, as determined by
the Board based on the Company’s performance to the Date of Termination
extrapolated through the end of such fiscal year; and (iii) the Company shall
pay to the Executive or the Executive’s legal representative, as applicable, at
the time when such payments are due, the Accrued Benefits and the rights of the
Executive or the Executive’s legal representative, as applicable, with respect
to any equity or equity-related awards shall be governed by the applicable terms
of the related plan or award agreement. The total amount of the pro rated bonus
described in clause (ii) of the preceding sentence will be paid in a lump sum at
the time the Company pays annual incentive bonuses under the Annual Plan to its
similarly situated active employees for the fiscal year that contains the Date
of Termination. Except as set forth herein, the Company shall have no further
obligation to the Executive under this Agreement.

(c) Certain Terminations by the Company or Voluntarily by the Executive. If,
during the Employment Period, the Company terminates the Executive’s employment
for Cause or the Executive voluntarily terminates his employment other than for
Good Reason, the Company shall pay to the Executive the Executive’s Base Salary
due through the Date of Termination and all Accrued Benefits, if any, to which
the Executive is entitled as of the Date of Termination, at the time such
payments are due, and the Executive’s rights with respect to any equity or
equity-related awards shall be governed by the applicable terms of the related
plan or award agreement.

(d) Termination by the Company Other Than For Cause, Death or Disability, or by
the Executive for Good Reason, Prior to a Change of Control. If the Company
terminates the Executive’s employment during the Employment Period other than
for Cause and other than due to the Executive’s death or Disability, or if
Executive terminates the Executive’s employment during the Employment Period for
Good Reason, in either case at any time other than during the two-year period
following a Change of Control, then:

(i) Executive shall be entitled to an amount equal to 1.5 times the Executive’s
Base Salary in effect at the Date of Termination (the “Severance Benefit”). The
total amount of the Severance Benefit will be paid in equal, ratable
installments in accordance with the Company’s regular payroll policies over the
course of the Non-Compete Period;

 

7



--------------------------------------------------------------------------------

(ii) Executive shall be entitled to a pro rated portion (based on the percentage
of the Company’s fiscal year preceding the Executive’s Date of Termination) of
the annual incentive bonus the Executive would have received for the fiscal year
that contains the Date of Termination if his employment had not been terminated,
as determined by the Board based on the Company’s performance to the Date of
Termination extrapolated through the end of such fiscal year. The total amount
of the pro rated bonus described in the preceding sentence will be paid in a
lump sum at the time the Company pays annual incentive bonuses under the Annual
Plan for such fiscal year to its similarly situated active employees;

(iii) If the Executive is eligible for and elects continuation coverage pursuant
to COBRA (with respect to the Executive and/or the Executive’s dependents who
are eligible to elect COBRA under the Company’s group health plan(s) as a direct
result of the Executive’s termination of employment), the Company shall pay (as
of the first of each applicable month) the premiums for such coverage (or
reimburse the Executive for such premiums) until the earlier to occur of (x) the
end of the Non-Compete Period or (y) the date the Executive becomes eligible for
coverage under another group health plan;

(iv) The Company shall pay to the Executive, at the time when such payments are
due, the Accrued Benefits; and

(v) The rights of the Executive with respect to any equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreement.

(e) Termination by the Company Other Than For Cause, Death or Disability, or by
the Executive for Good Reason, Following a Change of Control. If the Company
terminates the Executive’s employment during the Employment Period other than
for Cause and other than due to the Executive’s death or Disability, or if
Executive terminates the Executive’s employment during the Employment Period for
Good Reason, in either case within the two-year period following a Change of
Control, then:

(i) Executive shall be entitled to an amount equal to (A) 2 times the
Executive’s Base Salary in effect at the Date of Termination plus (B) 2 times
the amount equal to the average of (x) the annual incentive bonus earned by the
Executive for the fiscal year immediately preceding the fiscal year that
contains the Date of Termination and (y) the annual incentive bonus the
Executive would have received for the fiscal year that contains the Date of
Termination if his employment had not been terminated, as determined by the
Board based on the Company’s performance to the Date of Termination extrapolated
through the end of such fiscal year (the “Change of Control Severance Benefit”).
The total amount of the Change of Control Severance Benefit will be paid in a
lump sum as soon as administratively practicable following the Date of
Termination;

(ii) Executive shall be entitled to a pro rated portion (based on the percentage
of the Company’s fiscal year preceding the Executive’s Date of

 

8



--------------------------------------------------------------------------------

Termination) of the Executive’s target annual incentive bonus under the Annual
Plan for the fiscal year that contains the Date of Termination. The total amount
of the pro rated bonus described in the preceding sentence will be paid in a
lump sum at the time the Company pays annual incentive bonuses under the Annual
Plan for such fiscal year to its similarly situated active employees;

(ii) If the Executive is eligible for and elects continuation coverage pursuant
to COBRA (with respect to the Executive and/or the Executive’s dependents who
are eligible to elect COBRA under the Company’s group health plan(s) as a direct
result of the Executive’s termination of employment), the Company shall pay (as
of the first of each applicable month) the premiums for such coverage (or
reimburse the Executive for such premiums) until the earlier to occur of (x) the
end of the Non-Compete Period or (y) the date the Executive becomes eligible for
coverage under another group health plan;

(iv) The Company shall pay to the Executive, at the time when such payments are
due, the Accrued Benefits; and

(v) The rights of the Executive with respect to any equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreement.

(f) Delay in Payments. Notwithstanding the preceding provisions or any provision
in this Agreement to the contrary, all payments pursuant hereto (if any) are
intended to comply with Code Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the guidance thereunder, and this Agreement shall be
construed accordingly. To the extent that compliance with Section 409A(a)(2)(B)
would require any payment otherwise provided for by this Agreement to be delayed
for six months, such payment shall be made as soon as administratively
practicable after the end of such six-month period.

(g) Liquidated Damages. The parties acknowledge and agree that damages which
will result to the Executive for termination by the Company of the Executive’s
employment shall be extremely difficult or impossible to establish or prove, and
agree that the amounts payable to the Executive (if any) under Section 9(d) or
9(e), as applicable (the “Severance Payments”) shall constitute liquidated
damages for any such termination.

(h) Full Discharge of Company Obligations. In the event of any breach of this
Agreement by the Company, the Executive shall be entitled to the lesser of
(i) the amount of damages incurred by the Executive as a direct result of each
breach and (ii) the Severance Payments the Executive would be entitled to under
Section 9(d) if his employment were terminated thereunder. The amounts payable
to Executive following termination of the Employment Period or upon any actual
or constructive termination of the Executive’s employment pursuant to this
Section 9 shall be in full and complete satisfaction of Executive’s rights under
this Agreement and any other claims he or she may have in respect of his
employment by the Company or any of its Affiliates, and Executive acknowledges
that such amounts are fair and reasonable, and his sole and exclusive remedy, in
lieu of all other remedies at law or in equity, with respect to the termination
of his employment hereunder. Payment of

 

9



--------------------------------------------------------------------------------

any Severance Payment pursuant to Section 9(d) or 9(e), as applicable, shall be
conditioned upon (x) Executive’s execution and non-revocation of a release in a
form substantively identical in terms to the form attached as Exhibit A and
(y) Executive’s compliance with the provisions set forth in Section 7 hereof.

(i) Section 409A. To the extent the Executive would be subject to the additional
20% tax imposed on certain deferred compensation arrangements pursuant to
Section 409A of the Code as a result of any provision of this Agreement, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such tax and the parties shall promptly execute any amendment
reasonably necessary to implement this Section 9(i).

10. (Intentionally left blank)

11. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

(i) If to the Company, to:

Biomet, Inc.

56 E. Bell Drive

P.O. Box 587

Warsaw, Indiana 46581-0587

Attn: Chief Legal Officer

Facsimile Number: (574) 267-8137

(ii) If to the Executive, to the address last shown on the Company’s Records.

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

12. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

13. Effect on Other Agreements. The provisions of this Agreement shall supersede
the terms of any plan, policy, agreement, award or other arrangement of the
Company (whether entered into before or after the Effective Date) to the extent
application of the terms of this Agreement is more favorable to the Executive.

 

10



--------------------------------------------------------------------------------

14. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9, 11, 12, 13, 14, 15, 16, 17, 19, 20, 22 and
23 hereof shall survive the termination of employment of the Executive.

15. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

16. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

17. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

18. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

19. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Indiana (but not including
any choice of law rule thereof that would cause the laws of another jurisdiction
to apply). Except as otherwise provided in Section 7(g), each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Indiana or the United States District Court for the Northern
District of Indiana and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing (but subject to Section 7(g)), each of the parties hereto irrevocably
and unconditionally (a) submits for himself or itself in any proceeding relating
to this Agreement or Executive’s employment by the Company or any of its
Affiliates, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Indiana, the court of the United States of America for the Northern
District of Indiana, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding shall be

 

11



--------------------------------------------------------------------------------

heard and determined in such Indiana State court or, to the extent permitted by
law, in such federal court; (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that he or it may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same; (c) waives all right to trial by jury in any
Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or Executive’s employment by the Company or any of
its Affiliates, or his, or its, performance under or the enforcement of this
Agreement; (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at his,
or its, address as provided in Section 11; and (e) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Indiana.

20. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the employment of the Executive and supersedes all other
agreements and understandings.

21. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

22. Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

23. Definitions.

“Accrued Benefits” means (i)(A) any vested compensation deferred by the
Executive prior to the Date of Termination and not paid by the Company; (B) any
amounts or benefits owing to the Executive or to the Executive’s beneficiaries
under the then applicable benefit plans of the Company; and (C) any amounts
owing to the Executive for reimbursement of expenses properly incurred by the
Executive prior to the Date of Termination and which are reimbursable in
accordance with Section 6; and (ii) if the Executive’s employment is terminated
during the Employment Period (A) other than by the Company for Cause and other
than by the Executive without Good Reason and (B) prior to the Company’s payment
to him of his an annual incentive bonus, if any, under the Annual Plan for the
fiscal year immediately preceding the fiscal year that contains the Date of
Termination, the amount of such annual incentive bonus.

“Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity, provided that none of the Majority Stockholders shall be deemed to
be an Affiliate of the Company for purposes of this Agreement solely by reason
of its ownership interest in the Company, and provided further that no company
that is wholly or partially owned by any Majority Stockholder shall be deemed to
be an Affiliate of the Company solely by reason of such Majority Stockholder’s
ownership interest therein.

 

12



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

“Cause,” when used in connection with a termination of the Executive’s
employment, shall mean, unless otherwise provided in any applicable equity award
grant agreement entered into between the Company and the Executive with respect
to any equity awards that may be granted to the Executive, the termination of
the Executive’s employment with the Company and all of its Affiliates on account
of (i) a failure of the Executive to substantially perform his duties (other
than as a result of physical or mental illness or injury) that has continued
after the Company has provided written notice of such failure and the Executive
has not cured such failure within 30 days of the date of such written notice,
provided that a failure to meet financial performance expectations shall not, by
itself, constitute a failure by the Executive to substantially perform his
duties; (ii) the Executive’s willful misconduct or gross negligence; (iii) a
willful or grossly negligent breach by a Executive of the Executive’s fiduciary
duty or duty of loyalty to the Company or any of its Affiliates; (iv) the
commission by the Executive of any felony or other serious crime involving moral
turpitude; (v) a material breach of the Executive’s obligations under any
agreement entered into between the Executive and the Company or any of its
Affiliates, which, if such breach is reasonably susceptible to cure, has
continued after the Company has provided written notice of such breach and the
Executive has not cured such failure within 30 days of the date of such written
notice; or (vii) a material breach of the Company’s written policies or
procedures that have been communicated to the Executive and that causes material
harm to the Company or its business reputation,

“Change of Control” shall mean the occurrence of any of the following events
after the Effective Date: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the LVB Acquisition, Inc. on a consolidated basis to any Person
or group of related persons for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (a “Group”), together with any Affiliates
thereof other than to a Majority Stockholder; (ii) the approval by the holders
of the outstanding voting power of LVB Acquisition, Inc. of any plan or proposal
for the liquidation or dissolution of LVB Acquisition, Inc.; (iii) (A) any
Person or Group (other than the Majority Stockholder) shall become the
beneficial owner (within the meaning of Section 13(d) of the Securities Exchange
Act of 1934, as amended), directly or indirectly, of common stock of either the
Company or LVB Acquisition, Inc. (or any intermediary entity between the Company
and LVB Acquisition, Inc.) representing more than 40% of the aggregate
outstanding voting power of the Company, LVB Acquisition, Inc. or such
intermediary entity, as applicable, and such Person or Group actually has the
power to vote such common stock in any such election and (B) the Majority
Stockholder beneficially owns (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended), directly or indirectly, in the
aggregate a lesser percentage of the voting power of the Company or LVB
Acquisition, Inc. (or any intermediary entity between the Company and LVB
Acquisition, Inc.), as applicable, than such other Person or Group; (iv) the
replacement of a majority of the Board over a two-year period from the directors
who constituted the Board at the beginning of such period, and such replacement
shall not have been approved by a vote of at least a majority of the Board then
still in office who either were members of such Board at the beginning of such
period or whose election as a member of such Board was previously so approved or
who were nominated by, or designees of, a Majority Stockholder; (v) consummation
of a merger or consolidation of the LVB Acquisition, Inc. with

 

13



--------------------------------------------------------------------------------

another entity in which holders of the common stock of LVB Acquisition, Inc.
immediately prior to the consummation of the transaction hold, directly or
indirectly, immediately following the consummation of the transaction, less than
50% of the common equity interest in the surviving corporation in such
transaction and the Majority Stockholder does not hold a sufficient amount of
voting power (or similar securities) to elect a majority of the surviving
entity’s board of directors or (vi) a merger, recapitalization or other direct
or indirect sale by the Majority Stockholder (including through a public
offering) of common stock of LVB Acquisition, Inc. that results in more than 80%
of the common stock of LVB Acquisition, Inc. (or any resulting company after a
merger) owned, directly or indirectly, by the Majority Stockholder immediately
following the Closing, no longer being so owned by the Majority Stockholder. For
purposes of the preceding sentence, “Closing” shall mean the closing of the
merger of the Company with LVB Acquisition Merger Sub, Inc. pursuant to the
Merger Agreement.

“Company Confidential Information” means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Company or
other Company confidential financial information, operating budgets, strategic
plans or research methods, personnel data, projects or plans, or non-public
information regarding the Company or any Affiliate of the Company, in each case,
received by the Executive in the course of his employment by the Company or in
connection with his duties with the Company.

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(b)(i), 30 days after Notice of Termination, provided that
the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; or (iii) if the
Executive’s employment is terminated for any reason other than the Executive’s
death or Disability, the date specified in the Notice of Termination, which in
the case of a termination of employment by the Executive may not be less than 90
days following the date the notice is provided.

“Extended Term” shall have the meaning set forth in Section 2.

“Good Reason” shall mean, unless otherwise provided in any applicable equity
award grant agreement entered between the Company or LVB Acquisition, Inc. and
the Executive with respect to any equity awards that may be granted to the
Executive, the occurrence of the following without the Executive’s consent (i) a
material diminution in the Executive’s duties and responsibilities as of the
Effective Date, other than a change in such Executive’s duties and
responsibilities that results from becoming part of a larger organization
following a Change in Control; (ii) a decrease in a Executive’s base salary or
bonus opportunity as of the Effective Date, other than a decrease in base salary
or bonus opportunity that applies to a similarly situated class of employees of
the Company or its Affiliates; or (iii) a relocation of a Executive’s primary
work location more than 50 miles from the Executive’s work location on the
Effective Date, without the Executive’s prior written consent; provided that,
within thirty days following the occurrence of any of the events set forth
herein, the Executive shall have delivered written notice to the Company of his
intention to terminate his employment for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to give rise to the Executive’s
right to terminate employment for Good Reason, and neither the Company nor LVB
Acquisition, Inc. shall not have cured such circumstances within thirty days
following the Company’s receipt of such notice.

 

14



--------------------------------------------------------------------------------

“Majority Stockholder,” for purposes of this Agreement, shall mean, collectively
or individually as the context requires, Blackstone Group, L.P., The Goldman
Sachs Group, Inc., Kohlberg Kravis Roberts & Co., TPG Capital, L.P. and their
respective Affiliates.

“Non-Compete Period” means the period commencing on the Effective Date and
ending eighteen (18) months after the earlier of the expiration of the
Employment Period or the Executive’s Date of Termination.

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

BIOMET, INC. By:  

/s/ Glen Kashuba

Name:   Glen Kashuba Title:   President BTBS March 31, 2008 EXECUTIVE

/s/ Jeffrey Binder

Name:   Jeffrey Binder President and CEO

 

15